Mr. Justice Thomson delivered the opinion of the court. 6. Pleading, § 153*—when affidavit of defense is insufficient. The nature of the' defense in .an action on account stated is not sufficiently stated by an affidavit of defense which states that defendant does not owe plaintiff the amount claimed and that there is due from plaintiff to defendant a specified amount which should be deducted from any amount alleged to be due plaintiff from defendant, defendant having paid plaintiff the difference between the amount alleged to be due from defendant, and the amount defendant states in his affidavit is due him from plaintiff. 7. Municipal Coubt of Chicago, § 13*—when statement of set-off is insufficient. A statement of set-off, in an action on an account stated, is insufficient where, from all that appears therein, the transactions involved in it may have antedated a settlement agreement set forth in plaintiff’s statement of claim. 8. Municipal Coubt. of Chicago, § 13*—discretion of court as to granting leave to file amended pleading. A motion for leave to file an amended pleading is addressed to the discretion of the court, and its ruling thereon will not be reversed unless an abuse of discretion clearly appears. 9. Municipal Coubt of Chicago, § 13*—when no abuse of discretion to refuse to allow filing of pleadings. Refusal to permit the filing of a third affidavit of merits and statement of set-off cannot be said to be an abuse of discretion. 10. Municipal Coubt of Chicago, § 16*—when trial by jury not proper. Where defendant’s affidavit of merits has been properly stricken, a judgment as upon a default without a trial before a jury is proper, even though defendant has a jury demand on file.